UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1379



In Re:   WILLIAM C. BOND,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (1:07-cv-01188-WDQ)


Submitted:   May 2, 2008                    Decided:   June 2, 2008


Before NIEMEYER and MICHAEL, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William C. Bond, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William C. Bond petitions this court for a writ of

mandamus, seeking an order directing the district court and the

United States Attorney’s Office for the District of Maryland to

produce materials and conduct a further search of their records

pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C.A.

§ 552 (West 2007).    Bond has filed additional motions in this case,

including a motion to permit him to file a petition that exceeds

the applicable page limits, a motion to file a reply brief, a

motion to recuse any Maryland judges from the panel hearing this

matter, and motions to stay consideration of case No. 08-1320 until

his petition for writ of mandamus had been ruled upon.           We conclude

Bond is not entitled to relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus is a

drastic   remedy     and   should    be     used   only   in   extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.            In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          Bond has failed to demonstrate that he has no other

available means of relief.          Because Bond has appealed from the

district court’s dismissal of his FOIA action and may obtain any


                                    - 2 -
relief to which he may be entitled through his direct appeal,

mandamus relief is not available.   See In re Braxton, 258 F.3d 250,

261 (4th Cir. 2001).   Therefore, while we grant Bond’s motion to

exceed the applicable page limit on his petition and his motion to

file a reply brief, we deny his petition for writ of mandamus.

Furthermore, we deny Bond’s motion for recusal and his motions to

consolidate and stay the appeal in case No. 08-1320.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                              - 3 -